Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

        This Amended and Restated Employment Agreement (the “Agreement”) is
entered into by and between Apria Healthcare Group Inc. (the “Company”) and
Lawrence A. Mastrovich (the “Executive”), as of October 20, 2005.

I.     EMPLOYMENT.

        The Company hereby employs the Executive and the Executive hereby
accepts such employment, upon the terms and conditions hereinafter set forth.
The term of the employment will continue until the termination of Executive’s
employment by reason of his written resignation, termination by the Company for
any reason by written notice of termination, or death, provided that for
purposes of Section IV-D-3, the “Expiration Date” shall initially be April 7,
2004, and shall be extended one (1) day for each day of the Executive’s
employment during the term of this Agreement until the Executive’s employment is
terminated for any reason. For instance, if the Executive’s employment with the
Company is terminated on January 1, 2003, the Expiration Date shall be December
31, 2004. The Executive’s employment may be terminated at any time by written
notice from the Executive to the Company or from the Company to the Executive,
in the manner provided in Section XVI hereof.

II.     DUTIES.

        The Executive shall serve during the course of his employment as the
President and Chief Operating Officer of the Company, reporting to the Chief
Executive Officer. The Executive shall undertake such duties and have such
authority as the Company, through its Chief Executive Officer, shall assign to
the Executive from time to time in the Company’s sole and absolute discretion,
provided such duties and responsibilities are the types of duties that would
ordinarily be assigned to a person with employment experience and a position
comparable to that of the Executive. Initially, the Executive shall have
responsibility for the following areas: field operations, corporate logistics,
corporate revenue management, clinical services and regulatory affairs and
compliance. The Executive agrees to devote substantially all of his working time
and efforts to the business and affairs of the Company. The Executive further
agrees that he shall not undertake any outside activities which create a
conflict in interest with his duties to the Company, or which, in the judgment
of the Board of Directors of the Company, interfere with the performance of the
Executive’s duties to the Company.

III.     COMPENSATION.

    A.         The Company will pay to the Executive a base salary at the rate
of $375,000 per year. Such salary shall be payable in periodic installments in
accordance with the Company’s customary practices. Amounts payable shall be
reduced by standard withholdings and other authorized deductions. The
Executive’s salary may be increased from time to time at the discretion of the
Company.

    B.        Annual Bonus, Incentive, Savings and Retirement Plans. The
Executive shall be entitled to participate in all annual bonus, incentive,
savings and retirement plans, practices, policies and programs applicable
generally to the Chief Executive Officer of the Company, including without
limitation (i) the Company’s Executive Bonus Plan (a copy of which has been
previously provided to the Executive) and (ii) the Company’s 401(k) Savings
Plan.

     C.        Welfare Benefit Plans. The Executive and/or his family, as the
case may be, shall be eligible for participation in and shall receive all
benefits under welfare benefit plans, practices, policies and programs provided
by the Company (including, without limitation, medical, prescription, dental,
disability, salary continuance, group life, accidental death and travel accident
insurance plans and programs) to the extent applicable generally to other senior
executives of the Company. The Company reserves the right to modify, suspend or
discontinue any and all of the above plans, practices, policies and programs at
any time without recourse by the Executive so long as such action is taken
generally with respect to other similarly situated peer executives and does not
single out the Executive.

     D.        Expenses. The Executive shall be entitled to receive prompt
reimbursement for all reasonable employment expenses incurred by him in
accordance with the policies, practices and procedures as in effect generally
with respect to other executives of the Company.

     E.        Fringe Benefits. The Executive shall be entitled to fringe
benefits, including without limitation (i) a car allowance of $8,400 per year,
payable in periodic installments in accordance with the Company’s customary
practices, (ii) reasonable access to the Company’s independent auditors for
personal financial planning, (iii) reasonable travel and entertainment expenses
of the Executive’s spouse, on an actually incurred basis when necessary in
conjunction with participation in Company events, and (iv) such other benefits
in accordance with the plans, practices, programs and policies as may be in
effect generally with respect to the Chief Executive Officer of the Company.

     F.        Vacation. The Executive shall be entitled to four weeks of paid
vacation annually, to be available and prorated monthly during the term of this
Agreement and otherwise to be consistent with the vacation policy and practice
applicable to other executives of the Company.

     G.        Relocation. The Executive agrees to relocate his family and his
primary residence to Orange County, California, and to perform his duties under
Section II of this Agreement primarily from the Company’s executive offices in
Lake Forest, California. The Company shall provide the Executive with the
relocation benefits described in the Company’s offer letter dated March 29,
2002.

IV.     TERMINATION.

     A.        Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death. If the Company determines in good
faith that the Disability of the Executive has occurred (pursuant to the
definition of Disability set forth below), it may give to the Executive written
notice in accordance with Section XVII if its intention to terminate the
Executive’s employment. In such event, the Executive’s employment with the
Company shall terminate effective on the 30th day after receipt of such notice
by the Executive, provided that, within the 30 days after such receipt, the
Executive shall not have returned to full-time performance of his duties. For
purposes of this Agreement, “Disability” shall mean a physical or mental
impairment which substantially limits a major life activity of the Executive and
which renders the Executive unable to perform the essential functions of his
position, even with reasonable accommodation which does not impose an undue
hardship on the Company. The Company reserves the right, in good faith, to make
the determination of Disability under this Agreement based upon information
supplied by the Executive and/or his medical personnel, as well as information
from medical personnel (or others) selected by the Company or its insurers.

     B.        Cause. The Company may terminate the Executive’s employment for
Cause. For purposes of this Agreement, “Cause” shall mean that the Company,
acting in good faith based upon the information then known to the Company,
determines that the Executive has engaged in or committed: willful misconduct;
theft, fraud or other illegal conduct; failure to substantially perform his
duties (other than such failure resulting from the Executive’s Disability) for a
30-day period after written demand for substantial performance is delivered by
the Company that specifically refers to this paragraph and identifies the manner
in which the Company believes the Executive has not substantially performed his
duties; insubordination; any willful act that is likely to and which does in
fact have the effect of injuring the reputation or business of the Company;
violation of any fiduciary duty; violation of the Executive’s duty of loyalty to
the Company; or a breach of any material term of this Agreement for a 30-day
period after written notification is delivered by the Company that specifically
refers to this paragraph and identifies the manner in which the Company believes
the Executive has breached a material term of this Agreement. For purposes of
this paragraph, no act, or failure to act, on the Executive’s part shall be
considered willful unless done or omitted to be done, by him not in good faith
and without reasonable belief that his action or omission was in the best
interest of the Company. Notwithstanding the foregoing, the Executive shall not
be deemed to have been terminated for Cause without delivery to the Executive of
a notice of termination signed by the Company’s Chief Executive Officer or
Chairman of the Board stating that in the good faith opinion of the officer
signing such notice, the Executive has engaged in or committed conduct of the
nature described in the second sentence of this paragraph, and specifying the
particulars thereof in detail.

     C.        Other than Cause or Death or Disability. The Executive or the
Company may terminate the Executive’s employment at any time, without Cause, by
giving the other party to this Agreement at least 30 days advance written notice
of such termination, subject to the provisions of this Agreement.

     D.        Obligations of the Company Upon Termination.

  1.        Death or Disability. If the Executive’s employment is terminated by
reason of the Executive’s death or Disability, this Agreement shall terminate
without further obligations to the Executive or his legal representatives under
this Agreement, other than for (a) payment of the sum of (i) the Executive’s
base salary through the date of termination of employment to the extent not
theretofore paid, plus (ii) any earned vacation pay, to the extent not
theretofore paid (the sum of the amounts described in clauses (i) and (ii) shall
be hereinafter referred to as the “Accrued Obligations”), which shall be paid to
the Executive or his estate or beneficiary, as applicable, in a lump sum in cash
within 30 days of the date of termination of employment; and (b) payment to the
Executive or his estate or beneficiary, as applicable, (i) any amounts due
pursuant to the terms of any applicable welfare benefit plans; (ii) obligations
pursuant to the terms of any outstanding stock option agreements; and (iii)
obligations under the Company’s 401(k) Savings Plan.


 

2.        Cause. If the Executive’s employment is terminated by the Company for
Cause, this Agreement shall terminate without further obligations to the
Executive other than for the timely payment of the Accrued Obligations. If it is
subsequently determined that the Company did not have Cause for termination
under this Section IV-D-2, then the Company’s decision to terminate shall be
deemed to have been made under Section IV-D-3 and the amounts payable thereunder
shall be the only amounts the Executive may receive for his termination.




  3.         Other than Cause or Death or Disability.

(a)        If, during the term of this Agreement, (i) the Company terminates the
Executive’s employment for other than Cause or death or Disability, or (ii) the
Executive terminates his employment hereunder with Good Reason (as defined
below), the Executive’s employment shall terminate and the Executive shall be
entitled to receive the following:


  (1)        an amount equal to the Contract Balance (as defined below) in one
lump sum upon such termination of his employment; and


  (2)        the Accrued Obligations as of the date of termination of
employment.


  Any payment made pursuant to this Section IV-D-3(a) shall be reduced by all
amounts required to be withheld by applicable law, and shall only be made in
exchange for a valid release of all claims the Executive may have against the
Company in a form acceptable to the Company. Such payment shall constitute the
sole and entire obligation of the Company to provide any compensation or
benefits to the Executive upon termination, except for obligations under the
Company’s 401(k) Savings Plan, obligations pursuant to the terms of any
outstanding stock option agreements, and the Company’s obligations to make
payments required to be made under any other incentive compensation plan.

(b)        The term “Good Reason” means:


  (i)        if the Executive’s annual base salary is reduced, except for a
general one-time “across-the-board” salary reduction not exceeding ten percent
(10%) which is imposed simultaneously on all officers of the Company; or


  (ii)        if, following the Executive’s relocation to the Orange County,
California area, the Company requires the Executive to be based at an office
location which will result in an increase of more than thirty (30) miles in the
Executive’s one-way commute; or


  (iii)        if the Company does not permit the Executive to continue to serve
as the President and Chief Operating Officer or another mutually acceptable
senior executive position.


  (c)        The term “Contract Balance” means an amount equal to the annual
base salary and car allowance that Executive would have earned from the Company
had the Executive continued his employment from the date the Executive’s
employment terminated through the Expiration Date (i.e., base salary and car
allowance for two (2) years), using the rate of base salary and the car
allowance in effect on the date on which the Executive received or gave written
notice of his termination, plus an amount equal to two (2) times the sum of (i)
an amount equal to the average of the Executive’s two (2) most recent annual
bonuses, if any, received under the Company’s Executive Bonus Plan prior to such
notice of termination, and (ii) an amount determined by the Company from time to
time in its sole discretion to be equal to the average annual cost for Company
employees of obtaining medical, dental and vision insurance under COBRA, which
annual amount is hereby initially determined to be $10,000.

(d)        A “Change of Control” shall be deemed to have occurred if:


  (i)        any “person,” as such term is used in Sections 13(d) and 14(d)(2)
of the Securities Exchange Act of 1934, as amended (the “1934 Act”) is, becomes
or enters a contract to become, the “beneficial owner,” as such term is used in
Rule 13d-3 promulgated under the 1934 Act, directly or indirectly, of securities
representing twenty-five percent (25%) or more of the voting common stock of the
Company;


  (ii)        all or substantially all of the business of the Company is
disposed of, or a contract is entered to dispose of all of the business of the
Company pursuant to a merger, consolidation other transaction in which (a) the
Company is not the surviving company or (b) the stockholders of the Company
prior to the transaction do not continue to own at least sixty percent (60%) of
the surviving corporation; or

(iii)        the Company is materially or completely liquidated.

Notwithstanding clause (i) above, a “Change of Control” shall not be deemed to
have occurred solely because a person shall be, become or enter into a contract
to become the beneficial owner of 25% or more, but less than 40%, of the voting
common stock of the Company, if and for so long as such person is bound by, and
in compliance with, a contract with the Company providing that such person may
not nominate, vote for, or select more than a minority of the directors of the
Company. The exception provided by the preceding sentence shall cease to apply
with respect to any person upon expiration, waiver, or non-compliance with any
such contract, by which such person was bound.


  (e)        In the event the Executive initiates arbitration pursuant to
Section V to enforce his rights to any payments under this Section IV-D-3, or
the Company seeks to withhold or reduce any such payments for any reasons, then:


 

(i)        the burden of proving that the Executive is not entitled to such
payments shall be on the Company;


 

(ii)        The Company shall pay all expenses incurred by the Executive in
prosecuting or defending any such proceeding as they are incurred by the
Executive in advance of the final disposition of such dispute, together with any
tax liability incurred by the Executive in connection with the receipt of such
amounts; provided, however, that the payment of such expenses incurred in
advance of the final disposition of such proceeding shall be made only upon
delivery to the Company of an undertaking, by or on behalf of the Executive, to
repay all amounts so advanced to the extent the arbitrator in such proceeding so
determines as provided in Section V; and


 

(iii)        All such payments required under this Agreement shall continue to
be made on the dates provided herein without any offsets, claims or charges of
any kind whatsoever being asserted by the Company, except in the event a final
determination pursuant to the arbitration provisions of Section V has been
rendered and such determination provides that the Company is entitled to assert
any such offset, claim or charge against the Executive.


 

4.        Exclusive Remedy. The Executive agrees that the payments contemplated
by this Agreement shall constitute the exclusive and sole remedy for any
termination of his employment and the Executive covenants not to assert or
pursue any other remedies, at law or in equity, with respect to any termination
of employment.


V.     ARBITRATION.

    Any dispute or controversy arising under or in connection with this
Agreement or Executive’s employment by the Company shall be settled exclusively
by arbitration, conducted before a single neutral arbitrator in accordance with
the American Arbitration Association’s National Rules for Resolution of
Employment Disputes as then in effect. Such arbitration shall be conducted in
Orange County, California, and the arbitrator shall be a resident of Orange
County, California or of a county contiguous to Orange County, California.
Judgment may be entered on the arbitrator’s award in any court having
jurisdiction; provided, however, that the Company shall be entitled to seek a
restraining order or injunction in any court of competent jurisdiction to
prevent any continuation of any violation of the provisions of Sections VI, VII,
or VIII of this Agreement and the Executive hereby consents that such
restraining order or injunction may be granted without the necessity of the
Company’s posting any bond, and provided, further, that the Executive shall be
entitled to seek specific performance of his right to be paid until the date of
employment termination during the pendency of any dispute or controversy arising
under or in connection with this Agreement. The arbitrator’s order shall
specify, based on the outcome of the arbitration, whether the Executive shall
repay any of the Executive’s expenses theretofore paid by the Company pursuant
to Section IV-D-3(e)(ii). The fees and expenses of the arbitrator shall be borne
by the Company.

VI.     NONCOMPETITION; ANTISOLICITATION.

        The Executive promises and agrees that during the term of this Agreement
and for a period of two years thereafter, he will not, directly or indirectly,
either for himself or for any other person, entity or business, (i) be engaged
in any way with a competing business of the Company or any of its present or
future subsidiaries or affiliates, or (ii) induce or attempt to induce any
patient, customer, supplier, licensee, or other party having a business
relationship with Apria or any of its subsidiaries or affiliates to cease or
reduce the scope of that relationship. For purposes of the above covenant in
this Section VI, the Executive shall “be engaged in any way with a competing
business of the Company” if he, directly or indirectly, engages or invests in,
owns, manages, operates, finances, controls, or participates in the ownership,
management, operation or control of, is employed by, lends his name or credit
to, or renders consulting or other services or advice to, any person, firm,
corporation or other business entity which performs or sells services or
products which are competitive with those services and products performed or
sold at any time after the date hereof by the Company or any of its subsidiaries
or affiliates in any jurisdiction.

VII.     SOLICITING EMPLOYEES.

       The Executive promises and agrees that, for a period of two years
following termination of his employment, he will not directly or indirectly
solicit any of the Company employees who earned annually $50,000 or more as a
Company employee during the last six months of his or her own employment to work
for any other business, individual, partnership, firm, corporation, or other
entity.

VIII.     CONFIDENTIAL INFORMATION.

    A.        The Executive, in the performance of his duties on behalf of the
Company, shall have access to, receive and be entrusted with confidential
information, including but not limited to systems technology, field operations,
reimbursements, development, marketing, organizational, financial, management,
administrative, clinical, customer, distribution and sales information, data,
specifications and processes presently owned or at any time in the future
developed, by the Company or its agents or consultants, or used presently or at
any time in the future in the course of its business that is not otherwise part
of the public domain (collectively, the “Confidential Material”). All such
Confidential Material is considered secret and will be available to the
Executive in confidence. Except in the performance of duties on behalf of the
Company, the Executive shall not, directly or indirectly for any reason
whatsoever, disclose or use any such Confidential Material, unless such
Confidential Material ceases (through no fault of the Executive’s) to be
confidential because it has become part of the public domain. All records,
files, drawings, documents, notes, disks, diskettes, tapes, magnetic media,
photographs, equipment and other tangible items, wherever located, relating in
any way to the Confidential Material or otherwise to the Company’s business,
which the Executive prepares, uses or encounters during the course of his
employment, shall be and remain the Company’s sole and exclusive property and
shall be included in the Confidential Material. Upon termination of this
Agreement by any means, or whenever requested by the Company, the Executive
shall promptly deliver to the Company any and all of the Confidential Material,
not previously delivered to the Company, that may be or at any time has been in
the Executive’s possession or under the Executive’s control.

    B.        The Executive hereby acknowledges that the sale or unauthorized
use or disclosure of any of the Company’s Confidential Material by any means
whatsoever and at any time before, during or after the Executive’s employment
with the Company shall constitute unfair competition. The Executive agrees that
he shall not engage in unfair competition either during the time employed by the
Company or any time thereafter.

IX.     EXCISE TAX.

    A.        In the event that any amount or benefit that may be paid or
otherwise provided to or in respect of the Executive by or on behalf of the
Company or any affiliate, whether pursuant to this Agreement or otherwise
(collectively, “Covered Payments”), is or may become subject to the tax imposed
under Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”)
(or any successor provision or any comparable provision of state, local or
foreign law) (“Excise Tax”), the Company will pay to the Executive a
“Reimbursement Amount” equal to the total of: (A) any Excise Tax on the Covered
Payments, plus (B) any Federal, state, and local income taxes, employment and
excise taxes (including the Excise Tax) on the Reimbursement Amount, plus (C)
the product of any deductions disallowed for Federal, state or local income tax
purposes because of the inclusion of the Reimbursement Amount in the Executive’s
income multiplied by the Executive’s combined Federal, state, and local income
tax rate for the calendar year in which the Reimbursement Amount is includible
in the Executive’s taxable income, plus (D) any interest, penalties or additions
to tax imposed under applicable law in connection with the Excise Tax or the
Reimbursement Amount, plus (E) any reasonable out-of-pocket costs incurred by
the Executive in connection with any of the foregoing. For purposes of this
Section IX-A, the Executive will be deemed to pay (1) Federal income taxes at
the highest applicable marginal rate of Federal income taxation applicable to
individuals for the calendar year in which the Reimbursement Amount is
includible in the Executive’s taxable income and (2) any applicable state and
local income taxes at the highest applicable marginal rate of taxation
applicable to individuals for the calendar year in which such Reimbursement
Amount is includible in the Executive’s taxable income, net of the maximum
reduction in Federal income taxes which could be obtained from the deduction of
such state or local taxes if paid in such year (determined without regard to
limitations on deductions based upon the amount of the Executive’s adjusted
gross income). Except to the extent provided in Section IX-C below, this
provision is intended to put Employee in the same position as Employee would
have been had no Excise Tax been imposed upon or incurred as a result of any
Payment.

    B.        The payment of a Reimbursement Amount under this Section IX shall
not be conditioned upon the Executive’s termination of employment.

    C.        Notwithstanding the foregoing provisions of this Section IX-A, if
the Company determines that, absent this sentence, the Executive is entitled to
a Reimbursement Amount, but that the portion of the Covered Payments that would
be treated as “parachute payments” under Code Section 280G (“Covered Parachute
Payments”) does not exceed 103% of the greatest amount of Covered Parachute
Payments that could be paid to the Executive such that the receipt of such
Covered Parachute Payments would not give rise to any Excise Tax (the “Safe
Harbor Amount”), then no Reimbursement Amount shall be paid to the Executive
(unless for any reason Executive is determined to be subject to the Excise Tax
after application of the balance of this sentence, in which case the full
Reimbursement Amount shall be paid), and the Covered Parachute Payments payable
under this Agreement shall be reduced so that the Covered Parachute Payments, in
the aggregate, are reduced to the Safe Harbor Amount. For purposes of reducing
the Covered Parachute Payments to the Safe Harbor Amount, only amounts payable
under this Agreement shall be reduced. If the reduction of the amounts payable
under this Agreement would not result in a reduction of the Covered Parachute
Payments to the Safe Harbor Amount, no amounts payable under this Agreement or
otherwise shall be reduced pursuant to this Section IX-C. The Company shall
notify the Executive of any intent to reduce the amount of any Covered Payments
in accordance with this Section IX-C (which notice, if practicable, shall be
given prior to the occurrence of an event that would give rise to a Covered
Parachute Payment), and Executive shall have the right to designate which of the
Covered Payments shall be reduced and to what extent, provided that the
Executive may not so elect to the extent that, in the determination of counsel
to the Company, such election would cause the Executive to be subject to the
Excise Tax.

    D.        The determination of whether an event described in Code
Section 280G(b)(2)(A)(i) has occurred, the amount of any Reimbursement Amount
and/or the amounts described in Section IX-C above shall be made initially by an
accounting firm mutually acceptable to the Company and the Executive; provided,
however, that nothing herein shall limit the Executive’s right to payment of the
Reimbursement Amount in the event it is determined that any of such initial
determinations was incorrect.

    E.        The Executive shall promptly notify the Company in writing of any
claim by any taxing authority that, if successful, would require the payment by
the Company of a Reimbursement Amount; provided, however, that failure by the
Executive to give such notice promptly shall not result in a waiver or
forfeiture of any of the Executive’s rights under this Section IX except to the
extent of actual damages suffered by the Company as a result of such failure. If
the Company notifies the Executive in writing within 15 days after receiving
such notice that it desires to contest such claim (and demonstrates to the
reasonable satisfaction of the Executive its ability to pay any resulting
Reimbursement Amount), the Executive shall:

    1.        give the Company any information reasonably requested by the
Company relating to such claim;

    2.        take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney selected by the Company that is reasonably acceptable to the
Executive;

    3.        cooperate with the Company in good faith in order effectively to
contest such claim; and

    4.        permit the Company to participate in any proceedings relating to
such claim; provided, however, that the Company’s actions do not unreasonably
interfere with or prejudice the Executive’s disputes with the taxing authority
as to other issues; and provided, further, that the Company shall bear and pay
on an after-tax and as-incurred basis, all attorneys fees, costs and expenses
(including additional interest, penalties and additions to tax) incurred in
connection with such contest and shall indemnify and hold the Executive
harmless, on an after-tax and as-incurred basis, for all resulting taxes
(including, without limitation, income and excise taxes), interest, penalties
and additions to tax.

X.     SUCCESSORS.

    A.        This Agreement is personal to the Executive and shall not, without
prior written consent of the Company, be assignable by the Executive.

    B.        This Agreement shall inure to the benefit of and be binding upon
the Company, its subsidiaries and its successors and assigns and any such
subsidiary, successor or assignee shall be deemed substituted for the Company
under the terms of this Agreement for all purposes. As used herein, “successor”
and “assignee” shall include any person, firm, corporation or other business
entity which at any time, whether by purchase, merger or otherwise, directly or
indirectly acquires the stock of the Company or to which the Company assigns
this Agreement by operation of law or otherwise.

XI.     WAIVER.

        No waiver of any breach of any term or provision of this Agreement shall
be construed to be, nor shall be, a waiver of any other breach of this
Agreement. No waiver shall be binding unless in writing and signed by the party
waiving the breach.

XII.     MODIFICATION.

        This Agreement may not be amended or modified other than by a written
agreement executed by the Executive and the Company’s Chief Executive Officer or
Chairman.

XIII.     SAVINGS CLAUSE.

        If any provision of this Agreement or the application thereof is held
invalid, such invalidity shall not affect any other provisions or application of
the Agreement which can be given effect without the valid provisions or
applications and, to this end, the provisions of this Agreement are declared to
be severable.

XIV.     COMPLETE AGREEMENT.

        This Agreement constitutes and contains the entire agreement and final
understanding concerning the Executive’s employment with the Company and the
other subject matters addressed herein between the parties. It is intended by
the parties as a complete and exclusive statement of the terms of their
agreement. It supersedes and replaces all prior negotiations and all agreements
proposed or otherwise, whether written or oral, concerning the subject matter
hereof. Any representation, promise or agreement not specifically included in
this Agreement shall not be binding upon or enforceable against either party.
This is a fully integrated agreement. Except as provided herein, the Executive’s
Executive Severance Agreement with the Company, dated June 27, 2001, is no
longer in effect.

XV.     GOVERNING LAW.

        This Agreement shall be deemed to have been executed and delivered
within the State of California and the rights and obligations of the parties
hereunder shall be construed and enforced in accordance with, and governed by,
the laws of the State of California without regard to principles of conflicts of
laws.

XVI.     CONSTRUCTION.

        In any construction to be made of this Agreement, the same shall not be
construed against any party on the basis that the party was the drafter. The
captions of this Agreement are not part of the provisions hereof and shall have
no force or effect.

XVII.     COMMUNICATIONS.

        All notices, requests, demands and other communications hereunder shall
be in writing and shall be deemed to have been duly given if delivered by hand
or by courier, or if mailed by registered or certified mail, postage prepaid,
addressed to the Executive at 105 Country View Lane, McMurray, PA 15317 or
addressed to the Company at 26220 Enterprise Court, Lake Forest, California
92630, Attention: Senior Vice President and General Counsel, with a copy to the
attention if the Senior Vice President, Human Resources. Either party may change
the address at which notices shall be given by written notice given in the above
manner.

XVIII.     EXECUTION.

        This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Xerographic copies of such signed counterparts may
be used in lieu of the originals for any purpose.

IX.     LEGAL COUNSEL.

        The Executive and the Company recognize that this is a legally binding
contract and acknowledge and agree that they have each had the opportunity to
consult with legal counsel of their choice.

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written.

APRIA HEALTHCARE GROUP INC.



By: ____________________________
      Lawrence M. Higby
     Chief Executive Officer   THE EXECUTIVE



_______________________________
Lawrence A. Mastrovich